Citation Nr: 1760420	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  17-15 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Home Loan Eligibility Center in Winston-Salem, North Carolina


THE ISSUE

Basic eligibility for VA home loan benefits.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The appellant had active duty for training (ACDUTRA) service in the United States Army Reserves from January 20, 1982 to April 7, 1982, with 3 months and 20 days of total prior inactive service in the Reserves noted on the Veteran's DD Form 214.

This matter comes before the Board of Veterans' Appeals (Board) on appeal reportedly from an October 2015 letter of determination by the Department of Veterans Affairs (VA) Regional Office (RO).  (This information has been obtained from the September 2016 Statement of the Case (SOC), as the original determination on appeal is not currently found in the claims-file.)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the available contents of the claims-file leads the Board to the conclusion that pertinent contents are currently missing and unavailable to the Board for review.  For instance, the September 2016 SOC cites a number of pertinent documents received by VA that do not appear to be available in the claims-file for the Board's review at this time.

The SOC cites that in October 2015, VA received "[a]n electronic VA Form 26-1880, Request for Determination of Eligibility and Available Loan Guaranty Entitlement ... received by Eligibility Center submitted by the Veteran."  According to the SOC, this prompted the Atlanta Regional Loan Center to initiate e-mail correspondence with the Veteran requesting pertinent documentation.  The SOC indicates that, later in October 2015, a "[d]ecision denying the claim was made."  Additionally, the SOC cites that yet later in October 2015, VA received documents including a "Letter from Veteran, Dated October 20, 2015" amongst other documents.  The SOC further cites that the Veteran's notice of disagreement was received by the Atlanta Regional Loan Center in March 2016.

Unfortunately, these documents cited by the SOC and noted above do not appear to be currently available in the claims-file for the Board to review.  The unavailable documents essentially feature the Veteran's claim leading to this appeal, the initial decision denying the claim on appeal, the Veteran's notice of disagreement explaining and initiating the appeal, and additional correspondence from the Veteran regarding the appeal.  Although a July 2017 letter of record somewhat illuminates the Veteran's contentions in this case, the Board cannot give fully adequate consideration to the Veteran's contentions and cannot adequately complete informed appellate review without being able to review the Veteran's statements and submissions concerning the matter on appeal (and without being able to review the decision that is the object of the Veteran's appeal).

Beyond the missing documents that have been specifically identified by the SOC, the Board is unable to determine what other information or evidence may be of record in this matter that is currently absent from the claims-file available to the Board for review.

In summary, a remand is necessary to direct that appropriate steps be taken to ensure that the pertinent contents of the Veteran's claims-file be made fully available for review (including any needed procedures to rebuild any portion of the claims-file found to have been lost).  The Board cannot proceed with appellate review without the opportunity to review the Veteran's contentions and the complete set of pertinent evidence  and documentation of record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should take appropriate action to locate the documentation of record that is missing from the Veteran's claims-file, including those items of record cited by the statement of the case: (a) the October 2015 claim (an electronic VA Form 26-1880, Request for Determination of Eligibility and Available Loan Guaranty Entitlement), (b) the October 2015 e-mail correspondence concerning the claim, (c) the October 2015 determination on appeal, (d) the "Letter from Veteran, Dated October 20, 2015," (e) the March 2016 notice of disagreement, and other documents.  Additionally, any outstanding documentation of the dates and details of Veteran's recognized service periods pertinent to this claim should be located and/or obtained for review in the claims-file.  Any other pertinent items of record currently missing or unavailable for review in the claims-file must also be obtained and made available for review to the extent possible.

The AOJ must take all procedurally appropriate actions to locate all missing contents of the claims folder or, if necessary, rebuild the missing contents in accordance M21-1, Parts II and III.  If the AOJ is unable to reacquire the original missing documentation, all procedurally appropriate actions should be taken to rebuild the missing contents of the claims folder.  Actions should include, but not be limited to, providing specific notice requesting the Veteran to provide copies of pertinent missing documents (or other information which may lead to obtaining a copy of missing contents) which may be in her possession, and providing reasonable assistance, to the extent appropriate, in obtaining documents from any potential sources identified by the Veteran.

All attempts to locate and/or rebuild the missing contents of the claims-file in accordance with proper procedures must be completed and documented in narrative form, and associated with the claims-file.

2.  After completion of the above and any other development deemed necessary, the AOJ should then review the record, arrange for any further development indicated, and then readjudicate the claim on appeal.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


